Exhibit 99.1 FOR IMMEDIATE RELEASE:May 31, 2012 CONTACT: Jack Ehren President and CEO Key Technology, Inc. (509) 529-2161 KEY TECHNOLOGY ANNOUNCES COST REDUCTIONS AND STOCK REPURCHASE PROGRAM WALLA WALLA, WA – Key Technology, Inc. (Nasdaq: KTEC) announced today that it is taking cost reduction initiatives during the third quarter of fiscal 2012 that include a planned reduction of approximately 11% of its global workforce.Company earnings for the third quarter will be adversely affected by an estimated pre-tax charge of approximately $1.0 million related to the workforce reduction.Approximately two-thirds of these workforce reductions will reduce future costs in operating expense areas, with the remainder reducing costs in manufacturing operations. Jack Ehren, President and Chief Executive Officer commented, “Recent results are not acceptable as benchmarks for future performance.We are committed to returning the Company to profitability in the short-term, while also executing a long-term vision and strategy that will ensure sustainable success and results for our shareholders, customers and employees.” In addition, the Company announced that its Board of Directors has authorized the purchase of up to 500,000 shares of the Company’s outstanding common stock under a new repurchase program to be managed by Needham & Company and conducted under the guidelines provided by Rule10b-18 of the Securities Exchange Commission. Ehren also commented, “This stock repurchase program will provide increased liquidity opportunities for some of our shareholders, while also providing what we think will be a good investment for our continuing shareholders.” About Key Technology Key Technology, Inc., headquartered in Walla Walla, Washington, is a worldwide leader in the design and manufacture of process automation systems for the food processing, industrial and pharmaceutical markets.The Company’s products integrate electro-optical inspection and sorting, specialized conveying and product preparation equipment, which allows processors to improve quality, increase yield and reduce cost.Key has manufacturing facilities in Washington, Oregon, and the Netherlands, and worldwide sales and service coverage. This release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management's current expectations or beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements.The forward-looking statements in this release address future financial and operating results. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: · changes in general economic conditions and disruption in financial markets may adversely affect the business of the Company’s customers and the Company’s business and results of operations; · ongoing uncertainty and volatility in the financial markets related to the U.S. budget deficit, the European sovereign debt crisis and the state of the U.S. economic recovery may adversely affect the Company’s operating results; · economic conditions in the food processing industry, either globally or regionally, may adversely affect the Company's revenues; · the loss of any of the Company’s significant customers could reduce the Company’s revenues and profitability; · the Company is subject to pricing pressure that may reduce the Company’s profitability; · the failure of the Company's independent sales representatives to perform as expected would harm the Company's net sales; · the Company may make acquisitions that could disrupt the Company’s operations and harm the Company’s operating results; · the Company's international operations subject the Company to a number of risks that could adversely affect the Company’s revenues, operating results and growth; · fluctuations in foreign currency exchange rates could result in unanticipated losses that could adversely affect the Company's liquidity and results of operations; · advances in technology by competitors may adversely affect the Company’s sales and profitability; · the Company’s new and existing products may not compete successfully in either current or new markets, which would adversely affect the Company’s sales and operating results; · the Company’s expansion into new markets, increasingly complex projects and applications, and integrated product offerings could increase the Company’s cost of operations and reduce gross margins and profitability; · the Company’s product offerings depend, to a certain extent, on products and components manufactured by others; · the Company's information systems, computer equipment and information databases are critical to its business operations, and any damage or disruptions could adversely affect the Company's business and results of operations; · the Company’s potential inability to retain and recruit experienced management and other key personnel, or the loss of key management personnel, may adversely affect the Company’s business and prospects for growth; · the potential inability to protect the Company’s intellectual property, especially as the Company expands geographically, may adversely affect the Company’s competitive advantage; · intellectual property-related litigation expenses and other costs resulting from infringement claims asserted against the Company by third parties may adversely affect the Company’s results of operations and its customer relations; · the Company's dependence on certain suppliers may leave the Company temporarily without adequate access to raw materials or products; · the Company's operating results are seasonal and may further fluctuate due to severe weather conditions affecting the agricultural industry in various parts of the world; · the limited availability and possible cost fluctuations of materials used in the Company's products could adversely affect the Company's gross margins; · compliance with recently passed health care legislation may adversely affect the Company’s business; · the Company’s reported results may be affected adversely by the implementation of new, or changes in the interpretation of existing, accounting principles or financial reporting requirements, which could require the Company to incur substantial additional expenses; and · compliance with changing regulation of corporate governance and public disclosure will result in additional expenses to the Company and pose challenges for the Company’s management. For a detailed discussion of these and other cautionary statements, please refer to the Company's filings with the Securities and Exchange Commission, particularly Item 1A, "Risk Factors," of the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2011. Note:News releases and other information about Key Technology, Inc. can be accessed at www.key.net.
